Citation Nr: 1221811	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-25 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971, including a tour in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his August 2008 substantive appeal (on VA Form 9), the Veteran indicated he wanted a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, so a Travel Board hearing.  However, he subsequently indicated in March 2009 that he no longer wanted a hearing, hence, withdrew his request.  See 38 C.F.R. § 20.704(e) (2011).

Also, in the April 2012 Written Brief Presentation, the Veteran's representative appears to contend the Veteran is entitled to a higher disability rating for his service-connected posttraumatic stress disorder (PTSD), and that the RO committed clear and unmistakable error (CUE) when it failed to consider a claim of entitlement to service connection for bilateral hearing loss back in 1995.  The representative additionally appears to be initiating a claim of entitlement to service connection for tinnitus, and a petition to reopen a previously denied claim of entitlement to service connection for Hepatitis C.  These additional claims, however, have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not presently have jurisdiction to consider them and, thus, they are referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).



FINDINGS OF FACT

1.  Service connection is in effect for the following disabilities:  ischemic heart disease, rated as 30-percent disabling; PTSD, also rated as 30-percent disabling; Diabetes Mellitus Type II (DMII) with erectile dysfunction, rated as 20-percent disabling, peripheral neuropathy of the right upper extremity associated with the DMII, rated as 30-percent disabling; peripheral neuropathy of the left upper extremity associated with the DMII, rated as 20-percent disabling; peripheral neuropathy of the right lower extremity associated with the DMII, rated as 20-percent disabling; peripheral neuropathy of the left lower extremity associated with the DMII, also rated as 20-percent disabling; and bilateral cataracts associated with the DMII, as well rated as 20-percent disabling, for a combined 90 percent rating effectively since September 13, 2011, when considering the bilateral factor.  Additionally, because of the erectile dysfunction, the Veteran also receives special monthly compensation (SMC) on account of loss of use of a creative organ.

2.  The evidence of record indicates he was laid off from his last job as a diesel mechanic in April 1997 and has been unable to return to that job since, or to any other substantially gainful employment, because of his poor physical health and getting upset with his boss due to his mental illness.

3.  Several private and VA physicians have indicated he is incapable of returning to the workforce and acquiring and maintaining substantially gainful employment because of the severity of his service-connected disabilities, especially his PTSD.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims he is unable to obtain or maintain substantially gainful employment because of the severity of his several service-connected disabilities and, therefore, entitled to a TDIU.

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

Even if, however, a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b) (2011).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).


While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court or CAVC) defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Court of Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18 (2011).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a) (2011).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed incapable of performing the physical and mental acts required by employment, and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See, too, 38 C.F.R. §§ 4.1, 4.15 (2011).  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.


Turning now to the facts of this particular case at hand, the Veteran's 
service-connected disabilities are:  ischemic heart disease, rated as 30-percent disabling; PTSD, also rated as 30-percent disabling; DMII with erectile dysfunction, rated as 20-percent disabling, peripheral neuropathy of the right upper extremity associated with the DMII, rated as 30-percent disabling; peripheral neuropathy of the left upper extremity associated with the DMII, rated as 20-percent disabling; peripheral neuropathy of the right lower extremity associated with the DMII, rated as 20-percent disabling; peripheral neuropathy of the left lower extremity associated with the DMII, also rated as 20-percent disabling; and bilateral cataracts associated with the DMII, as well rated as 20-percent disabling, for a combined 90 percent rating effectively since September 13, 2011, when considering the bilateral factor.  Additionally, because of the erectile dysfunction, he also receives SMC on account of loss of use of a creative organ.

While these disabilities do not at first glance appear to satisfy the requirement that at least one be rated as at least 40-percent disabling, 38 C.F.R. § 4.16(a) provides that disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, and disabilities resulting from common etiology or a single accident may be considered as one collective disability for purposes of satisfying the one 60 percent disability or one 40 percent disability in combination requirements.  Accordingly, the Veteran's DMII and the several associated complications of it - namely, the peripheral neuropathy of both upper and lower extremities and the cataracts may for all intents and purposes be considered as one collective disability.  And since these disabilities combine to a rating higher 40 percent, see 38 C.F.R. § 4.25, and when also considering the PTSD the combined rating is greater than 70 percent, the Veteran has sufficient ratings to meet the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).  So the only remaining consideration is whether these service-connected disabilities render him unable to obtain and maintain substantially gainful employment.


As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

In an August 2005 statement in support of claim (on VA Form 21-4138), the Veteran indicated he wanted to apply for disability pension benefits and that he had not been working since 1997.  In his December 2006 TDIU application (on VA Form 21-8940), he indicated that he had worked as a mechanic for Lear Siegler, Inc., through January 2000, but that he had to quit because of his PTSD.  He also indicated that he had completed four years of high school education and five years of college education.  In a February 2007 request for employment information from his former employer, his former employer, Lear Siegler, indicated that he had been laid off from full-time employment in April 1997.

His VA treatment records provide additional insight into the determinative issue of whether he is unable to obtain and maintain substantially gainful employment because of his service-connected disabilities.  In March 2004, he reported to a VA physician that he felt he could no longer work.  In July 2004, he reported that he had been working as a heavy equipment mechanic, and he again mentioned that he felt that he was unable to work.  He reported that his wife had left him because he was not working.  He reported that he had been having a lot of problems with other employees at "Beck's Garage," a former place of employment.  In December 2004, he made similar claims, indicating during a VA psychiatric consultation that he was frustrated because he could not work anymore or do the things he used to do.

During a September 2006 VA PTSD examination, he indicated that he had completed five years of college while studying in the area of criminal justice.  He reported having had many jobs that lasted for just a few years or less.  He reported working at Cooper Tire for three years, raising chickens for six years, and working at Red River Commerce Park, where Lear Siegler is located, as a mechanic where he was laid off.  He reported that he was unable to return to work six months later due to his poor physical condition and getting upset with his "cheating Yankee" boss.  He reported that he still worked up to four hours a day building a porch and putting siding on his trailer on his three acres.  The examiner opined that the Veteran had moderate impairment in his ability to work.

The Veteran has additionally submitted several statements from private physicians indicating he is unable to obtain or maintain substantially gainful employment.  Beginning in November 2001, W.E.C., M.D., provided a statement indicating that, while the Veteran worked as a heavy equipment mechanic, his physical impairment due to diabetes, hepatitis, and other related maladies reduced his vitality.  In an October 2004 physician's source assessment, C.T.M., M.D., noted that the Veteran had difficulty with interpersonal relationships, that he was irritable, depressed, and that he suffered from insomnia and heard voices.  He could not tolerate work due to interpersonal stresses.  This doctor noted multiple times on the assessment that the Veteran was unable to work.  In August 2005, Dr. M provided a statement indicating the Veteran was then currently receiving treatment for multiple disabilities including PTSD, DMII, and coronary artery disease.  This doctor reiterated that the Veteran was totally and permanently disabled and unable to resume work primarily due to his PTSD.  In December 2006, Dr. M provided an additional statement reaffirming the Veteran was unable to do any kind of gainful employment due to his PTSD, diabetes, cataracts, and neuropathy of the upper and lower extremities.  Also in December 2006, another physician, C.W. J., M.D., D.F.A.P.A, provided a statement maintaining that the Veteran suffered from PTSD and agreeing that, due to the severity of this disability, as well as multiple medical illnesses, he was unable to sustain any type of gainful employment.  He noted that the Veteran's condition was chronic and permanent.  In April 2008, Dr. M provided yet another statement reiterating that the Veteran could not do any kind of gainful employment due to PTSD, diabetes, cataracts and neuropathy of the lower and upper extremities.


In October 2010, the Veteran provided statements from a friend, his ex-wife, his sister and his son to support his TDIU claim.  These statements largely recounted his problems with anger and depression since separating from service, his severe inability to get along with or relate to other people, and his difficulty remembering, at times, where he is or what he is doing.

On the basis of this collective body of evidence, medical and lay, and in particular the private medical opinions indicating that because of his several service-connected disabilities the Veteran is unable to return to the workforce and obtain or maintain substantially gainful employment, and on the evidence indicating his PTSD symptoms prevent him from being able to work under any supervisor relationship, the Board finds there is sufficient grounds to grant this TDIU claim.

In making this favorable determination, the Board realizes there is some discrepancy in the record as to when the Veteran actually last worked in a substantially gainful job, specifically, whether it was in 1997 or instead in 2000.  His inconsistent statements concerning this and inability to remember pertinent information appear to be, however, a symptom of his service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, listing "mild memory loss (such as forgetting names, directions, recent events)", as one of the several symptoms commonly indicative of a rating at the 30-percent level.  Additionally, while it appears that he has performed some sparse part-time or self-employment activities over the years, including since 1997 or 2000, this type of employment is not considered to be "substantially gainful employment," rather, tantamount to just marginal employment.  See Moore, 1 Vet. App. at 358 (1991).  Moreover, regardless of when he last worked full time, there is no disputing that he has been unable to return to substantially gainful employment at any time since due to his physical conditions (ischemia heart disease, DMII, and the several associated complications of upper and lower extremity peripheral neuropathy and cataracts) and because of his mental illness (PTSD), all of which are service-connected disabilities.  So the medical evidence of record clearly supports his claim that he is unemployable.  Finally, although he completed five years of college education, his representative contended in the April 2012 Written Brief Presentation that, in spite of this, the Veteran was unable to actually complete an associate degree.  So there is no reason to believe that his level of education would put him in a more favorable position to obtain employment that could be considered substantially gainful versus just marginal in comparison, especially considering that most, if perhaps not all, of the jobs he has had in years past instead were of the more physically demanding type, so blue collar not white collar jobs that may be of a more sedentary nature.

Lastly, because the Board is granting this claim, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

The claim for a TDIU is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


